—Appeal by the defendant from a judgment of the Supreme Court, Kings County (Beldock, J.), rendered August 10,1990, convicting him of criminal possession of a controlled substance in the third degree and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
The defendant’s generalized motion to set aside the verdict was insufficient to preserve for appellate review his claim that the People failed to prove his identity as the perpetrator beyond a reasonable doubt (see, People v Dien, 77 NY2d 885; People v Asaro, 182 AD2d 823; People v Rios, 180 AD2d 696). In any event, viewing the evidence adduced at trial in a light most favorable to the prosecution (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt.
Resolution of issues of credibility, as well as the weight to be accorded to the evidence presented, are primarily questions to be determined by the jury which saw and heard the witnesses (People v Gaimari, 176 NY 84, 94). The jury’s determination should be accorded great weight on appeal and should not be disturbed unless clearly unsupported by the record (People v Garafolo, 44 AD2d 86, 88). Upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (see, CPL 470.15 [5]). Bracken, J. P., Rosenblatt, Santucci and Joy, JJ., concur.